Appellate Case: 22-6040     Document: 010110775577       Date Filed: 11/30/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 30, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ROBERT V. WONSCH,

        Petitioner - Appellant,

  v.                                                          No. 22-6040
                                                    (D.C. No. 5:21-CV-00826-PRW)
  SCOTT CROW,                                                (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

                                       ORDER
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

       Robert V. Wonsch, an Oklahoma prisoner proceeding pro se, has moved for a

 certificate of appealability (COA) so he may appeal the district court’s denial of his

 28 U.S.C. § 2254 petition. We previously denied this motion by order dated

 November 3, 2022. In an order filed earlier today, however, we granted respondent

 Scott Crow’s motion for panel rehearing, and we vacated that November 3 order. For

 the reasons set forth below, we now grant a COA, vacate the underlying district court

 order, and remand to the district court for further proceedings.

 I.    BACKGROUND & PROCEDURAL HISTORY

       In December 2018, Wonsch received a sentence totaling seventy years for

 eleven offenses of which he had been convicted after a jury trial in Oklahoma state

 court. He appealed to the Oklahoma Court of Criminal Appeals (OCCA), which
Appellate Case: 22-6040    Document: 010110775577        Date Filed: 11/30/2022      Page: 2



 affirmed on April 23, 2020. Over the next year or so, Wonsch continued to seek

 relief from that conviction through various motions filed in the Oklahoma courts, and

 he believed he had exhausted his state-court remedies as of July 21, 2021 (the date on

 which the state trial court entered an order denying one of those motions).

       Wonsch filed a 28 U.S.C. § 2254 petition in Oklahoma federal court on August

 20, 2021. In response, Crow filed two pre-answer motions to dismiss. (Crow is only

 the nominal respondent, so from this point forward we will refer to the party

 opposing Wonsch’s petition as “the State.”) The State’s first motion asserted that

 Wonsch had failed to file within the statute of limitations for § 2254 petitions. The

 second motion argued that Wonsch had failed to exhaust his state-court remedies.

       The district court only reached the merits of the first motion. The court held

 that § 2254’s one-year filing window began to run on July 23, 2020, and so expired

 on July 23, 2021, about a month before Wonsch filed his petition. The court made

 that calculation by taking the date of the OCCA’s direct-appeal decision (April 23,

 2020), and adding ninety days (the time allotted by U.S. Supreme Court Rule 13.1 for

 filing a certiorari petition). See 28 U.S.C. § 2244(d)(1)(A) (providing that a § 2254

 petitioner must file that petition within one year from the date the conviction

 becomes “final,” meaning, in this instance, the “conclusion of direct review or the

 expiration of the time for seeking such review”); Gonzalez v. Thaler, 565 U.S. 134,

 150 (2012) (holding that if a petitioner does not seek certiorari, the conviction

 becomes final when the time for pursuing that relief expires). That comes out to

 July 22, 2020. The district court then held that the one-year filing window began the

                                            2
Appellate Case: 22-6040     Document: 010110775577          Date Filed: 11/30/2022     Page: 3



 following day, July 23. See Harris v. Dinwiddie, 642 F.3d 902, 906 n.6 (10th Cir.

 2011) (calculating the first day of the § 2254 filing window as the day after the

 conviction becomes final). Thus, Wonsch needed to file his § 2254 petition on or

 before July 23, 2021, and he did not.

        The district court examined various potential grounds for excusing Wonsch’s

 untimeliness and found that none of them applied. Thus, it granted the State’s

 motion to dismiss the § 2254 petition as untimely, and it denied the State’s other

 motion (regarding exhaustion) as moot.

        Wonsch then moved for a COA from this court. Wonsch’s motion focused on

 reasons to excuse his untimeliness. He did not argue that the district court erred

 when it calculated the various relevant dates. We found that Wonsch had not raised a

 debatable argument that his untimeliness should be excused, and so we denied a

 COA.

        The State now tells us that it believes it misled the district court about the

 proper date calculation. Counsel for the State says he recently became aware of a

 March 19, 2020, miscellaneous order from the United States Supreme Court

 prompted by the onset of the COVID-19 pandemic. This order lengthened the

 deadline to file a certiorari petition for an additional sixty days (i.e., for a total of 150

 days). See Order at 1, 589 U.S. ___ (U.S. Mar. 19, 2020). That order remained in

 effect until July 19, 2021. See Order at 1, 594 U.S. ___ (U.S. July 19, 2021).




                                               3
Appellate Case: 22-6040     Document: 010110775577        Date Filed: 11/30/2022        Page: 4



 II.    ANALYSIS

        We commend the State for bringing this matter to our attention. The extra

 sixty days potentially has an important effect here. Again, the OCCA issued its

 direct-appeal decision on April 23, 2020, when the Supreme Court’s extension was in

 effect. Applying that extension, Wonsch’s certiorari deadline was September 21,

 2020, meaning his § 2254 filing window opened on September 22, 2020, and closed

 one year later. Wonsch filed his § 2254 petition on August 20, 2021, before that

 window closed.

        In this light, we believe “jurists of reason would find it debatable whether the

 district court was correct in its [timeliness] ruling.” Slack v. McDaniel, 529 U.S.

 473, 484 (2000). A COA is therefore appropriate. But we need not go on to rule that

 the State’s new calculation is correct. The State never brought the Supreme Court’s

 extension order to the district court’s attention, and we believe the district court

 should receive the first opportunity to decide if and how it applies.

 III.   CONCLUSION

        We grant a COA. Further, we vacate the district court’s February 17, 2022,

 order, and we remand this matter to the district court for further proceedings

 consistent with this order. Given this disposition, Wonsch’s petition for rehearing is

 denied as moot. The mandate shall issue forthwith.

                                              Entered for the Court

                                              Timothy M. Tymkovich
                                              Circuit Judge

                                             4